Citation Nr: 0009938	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right second toe.  

2.  Entitlement to service connection for stomach ulcers.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for a headache 
disorder.  

5.  Entitlement to service connection for a perforated right 
eardrum.  

6.  Entitlement to service connection for a disorder 
manifested by anemia.  

7.  Entitlement to service connection for mitral valve 
prolapse.  

8.  Entitlement to service connection for chronic fatigue 
syndrome.  

9.  Entitlement to service connection for uterine fibroids.  

10.  Entitlement to service connection for asthma.  

11.  Entitlement to service connection for a disorder 
manifested by syncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant underwent active duty for training from 
September 8, 1981 to December 19, 1981, after which time she 
served in the Army National Guard until February 1, 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  

FINDINGS OF FACT

1.  An injury to the appellant's right foot during a period 
of inactive duty for training in November 1993 resulted in 
disability manifested by the right second toe overlapping the 
right great toe.  

2.  There is no competent medical evidence that demonstrates 
the appellant currently has stomach ulcers.  

3.  There is no competent medical evidence that demonstrates 
the appellant currently has an acquired psychiatric disorder.  

4.  There is no competent medical evidence that demonstrates 
the appellant currently has a headache disorder.  

5.  There is no competent medical evidence that demonstrates 
the appellant currently has a perforated right eardrum.  

6.  There is no competent medical evidence that demonstrates 
the appellant currently has a disorder manifested by anemia. 

7.  There is no competent evidence of a nexus between the 
appellant's current mitral valve prolapse and inservice 
disease or injury.  

8.  There is no competent evidence of a nexus between the 
appellant's current chronic fatigue syndrome and inservice 
disease or injury.  

9.  There is no competent evidence of a nexus between the 
uterine fibroids that required a hysterectomy in December 
1992 and inservice disease or injury.  

10.  There is no competent evidence of a nexus between the 
appellant's current asthma and inservice disease or injury.  

11.  There is no competent evidence of a nexus between the 
appellant's presyncopal episodes and inservice disease or 
injury.  


CONCLUSIONS OF LAW

1.  Residuals of an injury of the right second toe were 
incurred in service.  38 U.S.C.A. §§ 101(22) & (24), 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for stomach ulcers.  38 U.S.C.A. 
§§ 101(22) & (24), 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 101(22) & (24), 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.303(d) (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a headache disorder.  38 U.S.C.A. 
§§ 101(22) & (24), 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.303(d) (1999).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for a perforated right eardrum.  
38 U.S.C.A. §§ 101(22) & (24), 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.303(d) (1999).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder manifested by anemia.  
38 U.S.C.A. §§ 101(22) & (24), 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.303(d) (1999).  

7.  The appellant has not submitted a well-grounded claim for 
service connection for mitral valve prolapse.  38 U.S.C.A. 
§§ 101(22) & (24), 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.303(d), 3.307, 
3.309 (1999).  

8.  The appellant has not submitted a well-grounded claim for 
service connection for chronic fatigue syndrome.  38 U.S.C.A. 
§§ 101(22) & (24), 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.303(d) (1999).  

9.  The appellant has not submitted a well-grounded claim for 
service connection for uterine fibroids.  38 U.S.C.A. 
§§ 101(22) & (24), 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.303(d) (1999).  

10.  The appellant has not submitted a well-grounded claim 
for service connection for asthma.  38 U.S.C.A. §§ 101(22) & 
(24), 1131, 5107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.303(d) 
(1999).  

11.  The appellant has not submitted a well-grounded claim 
for service connection for a disorder manifested by syncope.  
38 U.S.C.A. §§ 101(22) & (24), 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she should be granted service 
connected for residuals of an injury to the right second toe, 
stomach ulcers, an acquired psychiatric disorder, a headache 
disorder, a perforated right eardrum, a disorder manifested 
by anemia, mitral valve prolapse, chronic fatigue syndrome, 
uterine fibroids, asthma, and a disorder manifested by 
syncope because, she claims, each of the disorders is related 
to her military service.  She testified at a February 1997 
Regional Office hearing that her chronic fatigue syndrome 
began during service and led to the development of the other 
disorders for which she is seeking service connection.  She 
also claimed at the hearing that the lifting of heavy 
equipment and cable as part of her job in the National Guard 
caused the uterine fibroids that eventually necessitated a 
total hysterectomy.  The appellant's spouse testified at the 
hearing as to her daily fatigue.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A veteran means a person who served in the active military, 
naval, or air service who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

The term "active duty" means full time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21).  The term "active duty for training" means, in 
the case of members of the Army National Guard or Air 
National Guard of any State, full time duty under §§ 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Residuals of an Injury to the Right Second Toe

The appellant's claim for service connection for residuals of 
an injury to the right second toe is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, she has 
presented a claim which is plausible because there is 
evidence that she sustained an injury to the right second toe 
in service, and there is competent medical evidence that the 
later manifestation of the right second toe overlapping the 
right great toe was due to injury in service.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service medical records show that the appellant sustained an 
injury to the right foot in November 1993 when a steel helmet 
fell from a height of seven feet and struck the foot, causing 
contusions of the right great, second, and third toes.  A 
March 1995 service medical record shows that the appellant 
was treated for a complaint of pain related to the right 
second toe, and it was noted that the right second toe 
overlapped the right great toe.  The physician stated that 
the crossover of the right second digit was secondary to 
earlier injury to the right foot during service.  

After evaluating the evidence, the Board has determined that 
there is an approximate balance between the positive and 
negative evidence with regard to the claim for service 
connection for residuals of an injury to the right second 
toe.  Because a veteran is extended the benefit of the doubt 
when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is 
warranted for residuals of an injury to the right second toe.  

II.  Stomach Ulcers, Acquired Psychiatric Disorder, Headache 
Disorder, Perforated Right Eardrum, a Disorder Manifested by 
Anemia, 
Mitral Valve Prolapse, Chronic Fatigue Syndrome, Uterine 
Fibroids, Asthma, and a Disorder Manifested by Syncope

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for stomach ulcers, an acquired psychiatric 
disorder, a headache disorder, a perforated right eardrum, a 
disorder manifested by anemia, mitral valve prolapse, chronic 
fatigue syndrome, uterine fibroids, asthma, and a disorder 
manifested by syncope.  

The evidence of record does not include any competent medical 
evidence that shows the presence of stomach ulcers, an 
acquired psychiatric disorder, a headache disorder, a 
perforated right eardrum, or a disorder manifested by anemia.  
The Board notes that stomach ulcers, an acquired psychiatric 
disorder, a headache disorder, and a perforated right eardrum 
have never been shown, and that a history of anemia causing 
dizziness, noted in November 1989, was found to be due to 
iron deficiency.  Anemia is not currently shown.  Therefore, 
the appellant has not met the first element of a well-
grounded claim with regard to her claims for service 
connection for stomach ulcers, an acquired psychiatric 
disorder, a headache disorder, a perforated right eardrum, 
and a disorder manifested by anemia.  

The first element required to show a well-grounded claim is 
met with regard to mitral valve prolapse, chronic fatigue 
syndrome, uterine fibroids, asthma, and a disorder manifested 
by syncope because the medical evidence shows that each of 
these conditions has been shown recently, or, in the case of 
uterine fibroids, existed prior to surgery.  Private medical 
records from A. E. Dick, M.D., show treatment for mitral 
valve prolapse, with the appellant becoming pre-syncopal on 
extreme exertion, in February 1994, treatment for chronic 
fatigue syndrome in June 1995, and diagnosis of severe small 
airways disease and probable asthma in June 1996.  An October 
1993 service medical record notes a history of a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
for uterine fibroids by a private physician in December 1992.  
However, the second element of Caluza is not met with regard 
to these disorders because the service medical records do not 
show treatment for mitral valve prolapse, chronic fatigue 
syndrome, uterine fibroids, asthma, and a disorder manifested 
by syncope during the appellant's period of active duty for 
training in 1981.  The third element of Caluza is also not 
met because the appellant fails to show the required nexus 
between the mitral valve prolapse, chronic fatigue syndrome, 
uterine fibroids, asthma, and syncope and any injury or 
disease in service.  There is no medical evidence 
establishing a link of any of those disorders to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The Board notes that the 
appellant's mitral valve prolapse was first manifested 
several years after her only period of active duty for 
training (1981) that lasted more than 90 days.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding stomach ulcers, an 
acquired psychiatric disorder, a headache disorder, a 
perforated right eardrum, a disorder manifested by anemia, 
mitral valve prolapse, chronic fatigue syndrome, uterine 
fibroids, asthma, and a disorder manifested by syncope, the 
record does not show that she is a medical professional, with 
the training and expertise to provide clinical findings 
regarding diagnoses of stomach ulcers, an acquired 
psychiatric disorder, a headache disorder, a perforated right 
eardrum, and a disorder manifested by anemia, or of any 
etiological relationship of her mitral valve prolapse, 
chronic fatigue syndrome, uterine fibroids, asthma, and 
syncope to service.  Consequently, her lay statements, while 
credible with regard to her subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet her initial burden of presenting 
evidence that her claims for service connection for stomach 
ulcers, an acquired psychiatric disorder, a headache 
disorder, a perforated right eardrum, a disorder manifested 
by anemia, mitral valve prolapse, chronic fatigue syndrome, 
uterine fibroids, asthma, and a disorder manifested by 
syncope are plausible or otherwise well grounded.  Therefore, 
they must be denied.  

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to his 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
October 1998.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific evidence that, if submitted, could make these claims 
well grounded.  


ORDER

Service connection is granted for residuals of an injury to 
the right second toe.  

The claims for service connection for stomach ulcers, an 
acquired psychiatric disorder, a headache disorder, a 
perforated right eardrum, a disorder manifested by anemia, 
mitral valve prolapse, chronic fatigue syndrome, uterine 
fibroids, asthma, and a disorder manifested by syncope are 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

